Citation Nr: 9917134	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  98-00 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran, whose death occurred on February 18, 
1997, served on active duty from June 1944 to July 1964.  The 
appellant is the veteran's widow. 

The Board notes that, in the December 1997 substantive 
appeal, the appellant requested a hearing before a hearing 
officer, and thus, the hearing was scheduled for July 9, 
1998.  However, the record contains evidence showing that the 
appellant canceled the scheduled hearing.  As the record does 
not contain further indication that the appellant or her 
representative requested that the hearing be rescheduled, the 
Board deems the appellant's December 1997 request for a 
hearing withdrawn.  See 38 C.F.R. § 20.702 (1998).


REMAND

In this case, the veteran died in February 18, 1997 of 
hepatic and renal failure and, in March 1997, his widow 
submitted a claim of entitlement to service connection for 
the cause of the veteran's death.  Subsequently, in an April 
1997 rating decision, the RO awarded service connection for 
the residuals of the veteran's right elbow fracture effective 
from August 26, 1996 to the date of his death, but denied 
service connection for the veteran's cirrhosis of the liver.  
The RO also denied the appellant entitlement to service 
connection for the cause of the veteran's death.

Upon a preliminary review of the case, the Board notes that, 
in correspondence dated May 1997, the appellant indicated 
that prior to his death the veteran was treated at the VA 
Medical Centers (VAMCs) in Nashville, Tennessee, and in 
Louisville, Kentucky.  However, although the record shows 
that the RO requested such records in June 1997, the Board 
finds that the claims folder is devoid of the veteran's 
records relating to his treatment at these facilities.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the veteran's 
medical records from the Nashville and Louisville VAMCs are 
obtained, or that the record on appeal contains documentation 
indicating that such records are unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and obtain information with respect to 
the veteran's dates of treatment at the 
Nashville and Louisville VAMCs.  
Subsequently, the RO should attempt to 
obtain these treatment records.  If the 
search for these records has negative 
results, the claims file must be 
properly documented with information 
obtained from the VA facilities 
indicating that these records were not 
available.

2.  After completion of the above 
development, the RO should readjudicate 
the appellant's claim in light of any 
additional evidence.  If the 
determination remains adverse to the 
appellant, she should be furnished with 
a Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the appellant until she is notified by the RO.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


